Citation Nr: 0425252	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
post-operative residuals of a right inguinal hernia.  

2.  Entitlement to an initial compensable evaluation for 
post-operative residuals of a left inguinal hernia.  

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that granted service connection and 
assigned non-compensable evaluations for post-operative 
residuals of left and right inguinal hernias.  The RO also 
denied a 10 percent evaluation pursuant to 38 C.F.R. § 3.324.  
The veteran filed a notice of disagreement in March 2003.  
The RO issued a Statement of the Case in April 2003 and 
received the veteran's substantive appeal that same month.  

As the veteran has perfected an appeal as to the initial 
ratings assigned for the service-connected residuals of 
bilateral inguinal hernias, the Board has characterized these 
issues in accordance with the decision in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (appeals from original awards 
are not to be construed as claims for increased ratings), 
which requires consideration of the evidence since the 
effective date of the grant of service connection.

In April 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference at the RO before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  The competent medical evidence does not reflect 
recurrence of a right inguinal hernia.  

2.  The competent medical evidence does not reflect 
recurrence of a left inguinal hernia.  

3.  The veteran's multiple, non-compensable service-connected 
disabilities do not interfere with normal employability.  


CONCLUSIONS OF LAW

1.  The criteria for a initial compensable rating for post-
operative residuals of a right inguinal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2003).

2.  The criteria for a initial compensable rating for post-
operative residuals of a left inguinal hernia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2003).

3.  The veteran does not meet the criteria for a 10 percent 
evaluation based on the effect of multiple noncompensable 
service-connected disabilities.  38 C.F.R. § 3.324 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the March 2003 rating decision and the April 2003 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
the claim and the bases for the denial of higher initial 
disability evaluations.  Moreover, the Board finds that they 
have been given notice of the information and evidence needed 
to substantiate the claims, and have been afforded 
opportunities to submit such information and evidence.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for residuals of inguinal hernias in 
September and October 2002.  In an September 2002 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claim for service connection, as well as the 
types of evidence VA would assist in obtaining.  In addition, 
the veteran was informed of the responsibility to identify, 
or to submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  The letter also 
advised the veteran that the RO would obtain the veteran's 
service medical records.   

The Board notes that VA has satisfied their duty to notify 
insofar as it relates to the VCAA.  The veteran claimed 
service connection for disabilities and VA granted the 
claims, and although the veteran filed a notice of 
disagreement with the initial evaluations assigned for the 
service connected disabilities, VA was not required to give 
the veteran another notice upon receiving the notice of 
disagreement.  See VAOGCPREC 8-2003 (O.G.C. Prec. 8-2003).  

The Board also finds that all necessary development has been 
accomplished.  The veteran did not identify any pertinent 
treatment on his application for service connection received 
in September 2002.  In claiming service connection for 
residuals of a left inguinal hernia in October 2002, the 
veteran identified VA outpatient and hospital records.  Those 
records were associated with the claims file.  Additionally, 
in February 2003, the veteran was afforded a VA examination.  
No additional sources of medical treatment or evidence were 
identified during the April 2004 videoconference hearing.  
Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Veteran. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Veteran. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Veteran. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Veteran. App. 384 
(1993).  

II.  Background and Analysis

The veteran's service medical records reflect that in May 
1965, he presented for surgical treatment for a right, 
indirect, inguinal hernia repair.  A right inguinal 
hernioplasty was performed.  Post-operatively, his wound 
healed without complication and he was returned to duty.  An 
April 1966 discharge examination revealed no residual 
disability.  

VA treatment records reflect that in November 1999, the 
veteran started having bulging on the left inguinal region 
secondary to the use of ACE inhibitors.  He started having a 
cough due to Lisinopril.  In April 2000, he underwent a left 
inguinal herniorrhaphy.  Post-operatively, there were no 
complications.  A May 2000 treatment note indicated that the 
incision wound was well-healed.  

VA treatment records from May 2000 to September 2002 do not 
reveal complaints or treatment for residuals of bilateral 
inguinal hernias.  In a July 2002 primary physician note, the 
veteran reported that he had not noticed any swelling in the 
inguinal region.  He denied any swelling in the groin, 
abnormal discharge, scrotal pain or swelling.  Upon physical 
examination of the abdomen, there were no masses or 
tenderness.  The hernia sites looked normal.  

In February 2003, the veteran was afforded a VA Digestive 
Conditions examination.  Therein, the veteran did not report 
any recurrence of the bilateral hernias.  A physical 
examination revealed no current hernias.  

During the videoconference hearing in April 2004, the veteran 
testified that he experienced daily hernia pain.  He 
testified that the hernia limited his ability to bend 
forward, rotate, or carry heavy objects.  He was employed 
full-time as a security guard at a casino.  He noted that his 
inability to lift heavy objects and his other physical 
limitations restricted his ability to earn additional money 
at the casino.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  

When a veteran is suffering from two or more separate 
permanent service- connected disabilities of such character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
the rating agency is authorized to apply a 10 percent rating, 
but not in combination with any other rating. 38 C.F.R. § 
3.324 (2003).  

A 10 percent rating is assigned for an inguinal hernia which 
is postoperative recurrent, readily reducible and well 
supported by truss or belt.  A 30 percent rating is assigned 
for an inguinal hernia which is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  38 C.F.R. § 4.114, Code 
Diagnostic Code 7338.  

Upon review of the evidence of record, the Board finds that a 
compensable evaluation for residuals of either a left or 
right inguinal hernia is not warranted.  The Board 
acknowledges the veteran's testimony that he suffers from 
daily pain and is limited from lifting heavy objects.  
However, since the effective date of service connection for 
the disabilities, the medical evidence of record does not 
show treatment for residuals of his bilateral inguinal 
hernias.  Additionally, the competent medical evidence does 
not reflect recurrence of hernias.  As such, an initial 
compensable evaluation pursuant to Diagnostic Code 7338 is 
not warranted.  

Moreover, the Board has considered whether the evidence 
supports the assignment of a separate compensable evaluation 
of post-operative hernia scars.  However, the evidence 
suggests that the surgical incision sites were well healed.  

Additionally, the Board finds that a separate 10 percent 
evaluation pursuant to 38 C.F.R. § 3.324 is not warranted.  
While the veteran suffers from two non-compensable service-
connected disabilities, there is no competent evidence to 
suggest that they interfere with normal employability.  The 
Board acknowledges the veteran's testimony that the service-
connected disabilities limited him from undertaking certain 
employment.  However, the evidence reflects that he is 
employed.  As such, a separate 10 percent evaluation pursuant 
to 38 C.F.R. § 3.324 is not warranted.  

The preponderance of the evidence is against the claims for a 
compensable rating for postoperative residuals of a left and 
right inguinal hernia.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An initial compensable evaluation for post-operative 
residuals of a right inguinal hernia is denied.  

An initial compensable evaluation for post-operative 
residuals of a left inguinal hernia is denied.  

A separate 10 percent evaluation pursuant to 38 C.F.R. 
§ 3.324 is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



